  Exhibit 10.27


 
PROMISSORY NOTE
 
(Replaces deferred compensation of $207,110.86)
 
$207,110.86
 September 4, 2018

 
FOR VALUE RECEIVED, Guided Therapeutics, loc., a Delaware corporation (referred
to hereinafter as "Maker" and "Company"), hereby promises to pay to Mark Faupel
("Holder") the principal sum of Two Hundred Seven Thousand, One Hundred Ten
Dollars AND Eighty Six Cents ($207,110,86), plus accrued interest from the date
hereof. The unpaid principal amount under this Note ("Promissory Note") shall
accrue and pay simple interest at the rate of six percent (6%) per annum, no
compounding.
 
The entire unpaid principal balance due on this Promissory Note (this ''Note''),
together with all accrued and unpaid interest shall be due and payable in full
on the third anniversary of this Note.
 
This Note may be prepaid in full or in part at the time and from time to time
without penalty or premium. Each payment hereunder shall be applied first to
payment of interest then accrued and due on the unpaid principal balance, with
the remainder applied to the unpaid principal. The undersigned shall be
considered in default on this Note if any payment of principal and accrued
interest to Holder is not received prior to or on the date the same becomes due.
Following and during the continuation of a default, Holder may, without further
notice to the undersigned, employ an attorney to enforce Holder's rights and
remedies under this Note in which case the undersigned and any principal,
surety, guarantor or endorser of this Note hereby agree to pay to Holder all of
Holder's reasonable attorneys' fees in connection therewith. The failure by
Holder to exercise any such right or remedy shall not be a waiver or release of
such rights or remedies or the right to exercise any of them at another time.
 
In lieu of the partially forgiven deferred compensation, the Holder will also
receive 75,000 of the Company's stock options. The price of the stock options
shall be set at the market rate in accordance with the Company's stock options
Plan. 25,000 of the granted options shall vest immediately, with the remaining
50,000 stock options vesting monthly over the period of three years from the
grant date.
 
All parties to this Note, including maker and any sureties, endorsers, or
guarantors, hereby waive protest, presentment, notice of dishonor, and notice of
acceleration of maturity and agree to continue to remain bound for the payment
of principal, interest and all other sums due under this Note, notwithstanding
any change or changes by way of release, sun-ender, exchange, modification or
substitution of any security for this Note or by way of any extension or
extensions of time for the payment of principal and interest; and all such
parties waive all and every kind of notice of such change or changes and agree
that the same may be made without notice or consent of any of them.
 
This Note shall be governed by, and construed in accordance with, the laws of
the State of Georgia, regardless of laws that might otherwise govern under
applicable principles of conflicts of law.
 
IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed the day and year first above written.
 

 
GUIDED THERAPEUTICS, INC.
 
 
 
 
 

By:  
/s/ Gene S Cartwright  
 
 
 
Gene S Cartwright
 
 
 
President and CEO
 

 
                                                                               
                                                                                




 
